    Case: 1:20-cv-06316 Document #: 50 Filed: 03/05/21 Page 1 of 1 PageID #:1380




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Fred L. Nance Jr.                         )
                                          )     Case No. 20 CV 06316
       Plaintiff,                         )
                                          )     Honorable Judge: Jorge L. Alonso
                vs.                       )
                                          )     Honorable Magistrate Judge:
Department of Justice, Bureau of Justice  )
Assistance, Office of Justice Programs,   )     Beth W. Jantz
EMAGES, Inc., Hattie Wash, Thomas         )
Bradley, et al.                           )     Courtroom: 1903
                                          )
       Defendants.                        )
                                     NOTICE OF FILING

       PLEASE TAKE NOTICE THAT on March 5, 2021 Plaintiff filed his Objection to
Defendant’s Motion to Dismiss or Alternatively Summary Judgment and 43 Exhibits, a copy of
which is generated via District Court operation.


                                  CERTIFICATE OF SERVICE

        I, Fred L. Nance Jr. pro se plaintiff, certify I served the foregoing Plaintiff Objection to
Defendant’s Motion to Dismiss or Alternatively Summary Judgment and 43 Exhibits by causing
true and correct copies of the same to be sent to you by operation of the court.

Dated: March 5, 2021

Respectfully submitted,

/s/Fred L. Nance Jr., Pro se plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org
